                    In the United States District Court for the
                        Western District of North Carolina
                                Statesville Division
Rose Keener,
Plaintiff,
vs.                                                Civil Action No. 5:19-cv-00121-
Andrew Saul,                                                   GCM
Commissioner of Social Security,
Defendant.


                                         Order


      THIS MATTER IS BEFORE THE COURT on the Plaintiff’s Consent

Motion for Fees Pursuant to the Equal Access to Justice Act 28 U.S.C. §

2412(d)(1)(A) filed on June 30, 2020. Having reviewed the motion, supporting

materials, memorandum in support, and the case file the Court determines that

Plaintiff should be awarded an attorney’s fee under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d), in the amount of $6,500.00.

      IT IS ORDERED that the Plaintiff’s Motion for Fees Under the Equal Access

to Justice Act 28 U.S.C. § 2412(d)(1)(A) filed is GRANTED, to the extent that the

Court will award attorney fees in the amount of $6,500.00, and that pursuant to

Comm’r of Soc. Sec. v. Ratliff, 560 U.S. --, 130 S. Ct. 2521 (2010), the fee award

will first be subject to offset of any debt Plaintiff may owe to the United States.

The Commissioner will determine whether Plaintiff owes a debt to the United

States. If so, the debt will be satisfied first, and if any funds remain, they will be

        Case 5:19-cv-00121-GCM Document 20 Filed 07/02/20 Page 1 of 2
made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States

Department of the Treasury reports to the Commissioner that the Plaintiff does not

owe a federal debt, the government will exercise its discretion and honor an

assignment of EAJA fees and pay the awarded fees directly to Plaintiff’s

counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.


                                Signed: July 2, 2020




        Case 5:19-cv-00121-GCM Document 20 Filed 07/02/20 Page 2 of 2
